Citation Nr: 0306409	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

  Entitlement to service connection for myopia.

 (The issues of entitlement to an increased rating for 
residuals of a left knee injury, currently rated as 20 
percent disabling, entitlement to an increased rating for 
residuals, status post fusion of the right tarsal bone with 
bilateral hallux valgus and bilateral pes planus, currently 
rated as 10 percent disabling, and entitlement to an 
increased rating for hallux valgus of the left foot with pes 
planus, currently rated as 10 percent disabling, will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Georgia Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1974 until February 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the benefits 
sought on appeal.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for residuals of a left 
knee injury, entitlement to an increased rating for 
residuals, status post fusion of the right tarsal bone with 
bilateral hallux valgus and bilateral pes planus, and 
entitlement to an increased rating for hallux valgus of the 
left foot with pes planus pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
veteran notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing that issue.


FINDING OF FACT

Myopia is a refractive error and is not a disorder within the 
meaning of applicable legislation for which VA compensation 
may be provided.



CONCLUSION OF LAW

Myopia was not incurred or aggravated by active service.  38 
C.F.R. §§ 3.303(c), 4.9 (2001); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision and statement of the case apprised the 
veteran of the reasons and bases for the VA decision, as well 
as the applicable law.  Moreover, a March 2001 letter 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claim, as well as VA's 
development assistance.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied with respect to the veteran's 
service connection claim and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorization for the release of medical records.  In a claim 
for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  Additionally, a transcript of the 
veteran's personal hearing before the Undersigned is 
associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation for VA disability compensation purposes. 38 
C.F.R. § 3.303(c), 4.9 (2002).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.

Factual background

Service medical records dated in May 1977 contain an 
impression of a slight sty on the veteran's left eye.  In 
November 1977, an eye consultation showed no abnormalities.  
In December 1987, increased myopia of the left eye was noted.  
A further impression of myopia is found in a March 1990 
treatment report.  Next, an annual physical examination 
conducted in August 1990 noted a refractive error of the eye.  
An optometric examination conducted in January 1995 contained 
a statement from the veteran that he had trouble seeing 
clearly without glasses.  The examination report did not 
refer to any disease of the eyes.  Finally, in a report of 
medical history completed in 1995, the veteran indicated 
having eye trouble.   

Following service, an October 1998 letter written by R.M.R., 
M.D., noted that the veteran received an optometric 
examination earlier that month.  At that time, the veteran 
complained of problems with side vision and with focusing 
when looking from side to side.  He also complained of dry 
eyes.  Examination revealed visual acuity of 20/20 in each 
eye for distance while his current correction and near vision 
was 20/20.  Extraocular movements, concentration field 
testing, and papillary reactions were normal.  Slit lamp 
examination of the anterior segment was unremarkable.  
Intraocular pressures were normal at 20 in each eye.  Dilated 
indirect funduscopic exam was also unremarkable.  The veteran 
had moderately high myopia in both eyes, with astigmatism in 
the right.  He was also presbyopic, which was noted to be 
normal for his age.  Soft contact lenses were recommended.

A November 1998 optometric report noted primary open angle 
glaucoma and myopia.  The veteran was noted to have good 
visual acuity and current connection.  

At his hearing before the Undersigned in December 2002, the 
veteran complained of progressively worsening vision.  He 
testified that he wore bifocals.  He denied eye pain, but 
stated that he had a difficult time adjusting to his new 
glasses.

Analysis

The veteran is claiming entitlement to service connection for 
myopia.  A diagnosis of myopia signifies an error of 
refraction in which rays of light entering the eye parallel 
to the optic axis are brought to a focus in front of the 
retina, as a result of the eyeball being too long from front 
to back or due to an increased strength in refractive power 
of the media of the eye.  See Dorland's Illustrated Medical 
Dictionary, 1094 (28th edition, 1994).  That condition is 
also known as nearsightedness.  Id. 

As previously noted, congenital or developmental defects such 
as refractive error of the eye are not disabilities diseases 
or injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002).  As such, regardless of 
the character or the quality of any evidence that the 
appellant could submit, a strictly refractive error cannot be 
recognized as a disease or injury.   See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As myopia is a refractive error, 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992), service 
connection for this disorder must be denied as a matter of 
law.  

However, service connection may be granted for a congenital 
defect or disorder if the evidence demonstrates that such 
disorder was aggravated in service.  VAOPGCPREC 82-90 (1990).  
Therefore, the Board must next consider whether the veteran's 
myopia was aggravated in service.

The evidence does not establish an in-service aggravation of 
the veteran's preexisting congenital refractive error of the 
eye.  Service records contain multiple references to myopia, 
but no report gives any indication of a worsening of that 
condition.  Indeed, despite scattered reports of optometric 
treatment in-service, upon separation in 1995 the veteran's 
eyes were noted to be "normal."  Thus, while the separation 
examination reveals lessened visual acuity as compared to the 
veteran's induction examination two decades prior, given the 
"normal" findings in 1995, it must be assumed that such 
decreased acuity was within normal limits.  Moreover, even if 
the degradation in vision is construed to be significant, 
there is no competent medical evidence to demonstrate that 
such deterioration was due to the veteran's myopia.  
Furthermore, even if it could be assumed that such 
degradation did relate to the veteran's myopia, the competent 
medical evidence fails to show that such reduced vision 
represents anything more than the natural progress of that 
condition.  The Undersigned is sympathetic to the veteran's 
belief that his myopia is of service onset, but he is not 
competent to render such an opinion since it requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In summation, the evidence does not substantiate the 
veteran's claim of entitlement to service connection for 
myopia.  The evidence demonstrates that such disorder 
signifies refractive error of the eye, for which compensation 
is not available under applicable law.  Moreover, such 
disorder is not shown to have been aggravated by active 
service.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for myopia is denied.



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

